Citation Nr: 1422592	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  07-12 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a recurrent kidney disorder to include Gitelman's syndrome, Bartter's syndrome, and hypokalemia.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel






INTRODUCTION

The Veteran had certified active service from September 1990 to September 1993 and additional duty with the Army Reserve.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Wichita, Kansas, Regional Office (RO) which, in pertinent part, denied service connection for Bartter syndrome to include hypokalemia.  In April 2010, the Board remanded the Veteran's appeal to the RO for additional action.  In October 2012, the Board remanded the Veteran's appeal to the RO for compliance with its prior Remand instructions.  

In September 2013, the Board requested an opinion from a Veterans Health Administration (VHA) medical expert in nephrology.  In December 2013, the requested VHA opinion was incorporated into the record.  In March 2014, the Veteran and his accredited representative were provided with a copy of the VHA opinion.  In March 2014, the accredited representative submitted additional argument.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The Board has reframed the issue on appeal as entitlement to service connection for service connection for a recurrent kidney disorder to include Gitelman's syndrome, Bartter's syndrome, and hypokalemia in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  


FINDING OF FACT

Upon resolution of reasonable doubt in the Veteran's favor, Gitelman's syndrome is found to have originated during active service.  
CONCLUSION OF LAW

Gitelman's syndrome was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  


I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In Dingess v. Nicholson, 19 Vet. App. 473(2006), the Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  In this decision, the Board grants service connection for Gitelman's syndrome.  As such, no discussion of VA's duty to notify and to assist is necessary as to that issue.  


II.  Service Connection 

The Veteran asserts that service connection for a recurrent kidney disorder to include Bartter syndrome and hypokalemia is warranted as the claimed disorder was manifested during active service as the result of his in-service episodic dehydration.  

Service connection may be granted for recurrent disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R § 3.303(a).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Congenital and developmental defects are not disabilities within the meaning of applicable regulations providing for payment of VA disability compensation benefits.  Service connection may be established for congenital diseases.  38 C.F.R. §§ 3.303, 4.9 (2013); VAOPGCPREC 82- 90 (July 18, 1990).   

The Veteran's service treatment records make no reference to a recurrent kidney or renal disorder.  The Veteran's service personnel records indicate that he served in Saudi Arabia and Somalia.  

Clinical documentation from Community Memorial Hospital dated in August 2003 state that an assessment of profound hypokalemia was advanced.  Treating medical personal commented that "one needs to worry about abnormality of the sodium/potassium exchange process in this gentleman."  

The report of an August 2006 VA examination for compensation purposes states that the Veteran was diagnosed with Bartter syndrome.  

The report of a September 2010 VA examination for compensation purposes states that the Veteran was diagnosed with chronic Bartter syndrome and hypokalemia.  The examiner opined that the Veteran's "history of hypokalemia is less likely as not caused by or a result of claimed in-service dehydration and/or service in Southwest Asia and Somalia and/or otherwise originated during active service."  

The report of an April 2013 VA examination for compensation purposes states that the Veteran was diagnosed with a history of hypokalemia.  The examining nurse-practitioner opined that "it is not likely that the Veteran's claimed Bartter syndrome and hypokalemia and/or any identified chronic kidney disorder had its onset during active service; is related to the Veteran's claimed in-service dehydration and/or service in Southwest Asia and Somalia; and/or otherwise originated during active service."  

The December 2013 VHA opinion conveys: 

Bartter's syndrome was originally described as a salt-wasting disorder with associated volume depletion and hypokalemia.  Based on advances in molecular genetics, we now have six discrete genetic variations from the original syndrome, all of which are associated with varying degrees of hypokalemia ... .  Much more common is the related syndrome first described by Gitelman ...  .  This disorder is less severe, is usually diagnosed in adulthood and is generally unrecognized unless a person is exposed to severe environmental stress, as is the case here.  It is my opinion that the appellant actually has Gitelman's syndrome of hypokalemia/normotension.  This is a genetic disorder with an autosomal recessive pattern of inheritance.  

The Veteran has been diagnosed with Gitelman's syndrome which was found to have been initially manifested as the result of active service.  Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is now warranted for Gitelman's syndrome.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for Gitelman's syndrome is granted.  



____________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


